MEMORANDUM **
Kimberly Hetrick appeals the district court’s denial of her motion to suppress marijuana found in the panels of her car as she attempted to cross the border into the United States. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. We grant the Government’s unopposed motion to supplement the record on appeal.
United States v. Camacho1 controls. As in that case, nothing in the record suggests that the Buster posed any danger to the defendant or her vehicle.2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 368 F.3d 1182 (9th Cir.2004).


. Id. at 1185-86.